United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 06-10504
                             Conference Calendar


TERRANCE LANAIR JOHNSON

                                           Petitioner-Appellant

v.

DAN JOSLIN, Warden - Seagoville - Federal Correctional Institution

                                           Respondent-Appellee


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:05-CV-2049


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Terrance Lanair Johnson, federal prisoner # 23845-077, appeals the
dismissal of his 28 U.S.C. § 2241 petition. The district court dismissed the
petition for lack of jurisdiction after construing it as a successive and
unauthorized motion under 28 U.S.C. § 2255.
      The district court’s construction of Johnson’s petition as a § 2255 motion
was correct because the petition attacked Johnson’s 1993 convictions and


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-10504

sentences for drug and firearm crimes. See Tolliver v. Dobre, 211 F.3d 876, 877-
78 (5th Cir. 2000). The § 2255 motion is successive because Johnson has filed
at least one prior § 2255 motion. See United States v. Orozco-Ramirez, 211 F.3d
862, 867-69 (5th Cir. 2000).
      The judgment of the district court is AFFIRMED.




                                       2